974 F.2d 1332
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Burton D. LINNE, Defendant-Appellant.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Burton D. LINNE, Defendant-Appellant.
Nos. 91-6344, 92-6220.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 31, 1992Decided:  September 8, 1992

Appeals from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Senior District Judge.
E.D.Va.
DISMISSED IN No. 91-6344; AFFIRMED IN No. 92-6220.
Burton D. Linne, Appellant Pro Se.
Joseph John Aronica, Assistant United States Attorney, Charles P. Rosenberg, Assistant United States Attorney, Alexandria, Virginia, for Appellee.
Before HALL, SPROUSE, and WILKINSON, Circuit Judges.
PER CURIAM:

OPINION

1
In No. 91-6344, Burton D. Linne noted his appeal during the pendency of a timely Fed.  R. Civ. P. 59 motion.  The notice of appeal has no effect, Fed.  R. Civ. P. 4(a)(4), and we dismiss the appeal for want of jurisdiction.


2
In No. 92-6220, Linne appeals from the district court's order refusing relief under 28 U.S.C. § 2255 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Linne, Nos.  CR-85-223-A, CA-91-1664-AM (E.D. Va.  Nov. 20, 1991).  Linne has moved for summary reversal and for expeditious treatment of his motion for summary reversal.  The motion for summary reversal is denied.  We deny Linne's motion to treat this action as one for coram nobis relief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
No. 91-6344, DISMISSED No. 92-6220, AFFIRMED